—In an action, inter *621alia, to recover damages for misappropriation of trade secrets and for an accounting, the plaintiff appeals, as limited by its brief, from so much of (1) a judgment of the Supreme Court, Nassau County (McCarty, J.), entered November 8, 2001, as, upon an order of the same court, dated September 12, 2001, granting the defendants’ motion to set aside a jury verdict in favor of the plaintiff on the cause of action to recover damages for misappropriation of trade secrets and denying the plaintiff an accounting and counsel fees, dismissed the fourth and sixth causes of action of its complaint, and (2) an order of the same court, entered January 24, 2002 as, upon reargument, adhered to its prior determination.
Ordered that the notice of appeal from the order dated September 12, 2001, is treated as a premature notice of appeal from the judgment entered November 8, 2001 (see CPLR 5520 [c]); and it is further,
Ordered that the appeals are dismissed, without costs or disbursements, for failure to submit a complete record.
The appellant contends, inter alia, that the Supreme Court erred in vacating the jury’s damage award of $63,000. However, the record is missing the trial transcripts. Consequently, the appeals are dismissed due to the failure to submit a complete record (see CPLR 5525 [a]; 5526). Santucci, J.P., Krausman, Crane and Mastro, JJ., concur.